[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                 FILED
                                                                U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                       No. 10-13202                   APRIL 1, 2011
                                   Non-Argument Calendar               JOHN LEY
                                 ________________________               CLERK

                          D.C. Docket No. 1:09-cr-00448-JOF-ECS-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,


                                            versus

JESUS VARGAS-CALDERON,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                        (April 1, 2011)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Jesus Vargas-Calderon appeals his 70-month sentence imposed after he

pleaded guilty to being a previously deported alien who unlawfully re-entered the

United States in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal, Vargas-

Calderon argues his sentence is excessive and unreasonable in light of both the

record and the 18 U.S.C. § 3553(a) factors. He asserts his sentence fails to

account for the mitigating aspects of his history and personal characteristics.

Specifically, Vargas-Calderon contends his sentence is unreasonable because six

of his twelve criminal history points were attributable to crimes he committed

when he was seventeen, thus his sentence was unduly influenced by his youthful

indiscretions.

      We review sentences for reasonableness, using an abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007).

When evaluating the “substantive reasonableness” of a sentence, we consider the

totality of the circumstances. Id. On appeal, the party challenging the sentence

bears the burden of establishing that the sentence is unreasonable. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam). We determine whether

the sentence is substantively reasonable based on the factors in section 3553(a),

and we ordinarily expect a within-guidelines sentence to be reasonable. Id. We

will only vacate a sentence if we determine that “after giving a full measure of

                                          2
deference to the sentencing judge, that the sentence imposed truly is

unreasonable.” United States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en

banc), petition for cert. filed, 79 U.S.L.W. 3361 (U.S. Nov. 24, 2010) (No. 10-

727).

        The parties dispute the applicable guidelines range—the government argues

the 70 month sentence is a below-guidelines variance, and Vargas-Calderon

argues it is at the low-end of the applicable guidelines range. Either way, Vargas-

Calderon’s sentence is substantively reasonable. First, Vargas-Calderon’s

sentence was well below the statutory maximum of 20 years. See, e.g., United

States v. Valnor, 451 F.3d 744, 751–52 (11th Cir. 2006) (upholding a sentence as

reasonable in part because it was “appreciably below” the statutory maximum).

Second, the sentence correctly reflects Vargas-Calderon’s multiple illegal re-

entries into the United States and his multiple convictions for driving under the

influence. The district court considered Vargas-Calderon’s arguments regarding

his age and work history in fashioning the sentence. Vargas-Calderon has not met

his burden to show that the district court abused its discretion, so we affirm.

        AFFIRMED.




                                          3